DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2014/0117939) in view of Ravid et al (US 2017/0353045; hereinafter “Ravid”).
Regarding claim 1: Lim teaches a battery diagnosis and data change device (Abstract; ¶13; battery management system for exchanging information, including diagnosis information; Figure 4), comprising: a connection unit (element 300 in Fig. 4) connected to a connector of a battery module (connection between elements 310 in Fig. 
Lim teaches the device and elements of claim 1 and while it appears to be inherent, it does not explicitly teach:
changing the preset data in the BMS, based on the current state of the battery module.
Ravid teaches:
changing the preset data in the BMS, based on the current state of the battery module (Abstract; reconfiguration based on updated parameters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Ravid with the invention of Lim in order to provide accuracy in diagnosing the battery.

Regarding claim 2: wherein the connection unit receives power from the battery module upon being connected to the connector of the battery module (elements 400a and 300 in Fig. 4).
Regarding claim 3: wherein the preset data comprises: a preset control range for operation parameters of the battery module, wherein the state of the battery module is determined based on the preset control range; and a preset use of the battery module, and wherein the change data input unit comprises: a determination data input unit configured to change the preset control range; and a use change data input unit configured to change the preset use of the battery module so as to change one or more of the operation parameters of the battery module (¶13, 45, 71; element 300 compares with preset values; further, every system has an initial baseline using preset values to operate when first used until further analysis occurs as the system is used).
Regarding claim 4: wherein the preset control range for operation parameters of the battery module includes a preset temperature control range, a preset current control range, and a present voltage control range, wherein the diagnosis unit is configured to determine that the battery module is in a stable state if the temperature, current and voltage of the battery module are within the preset temperature control range, the preset current control range, and the present voltage control range, respectively (¶13, 45; in normal state).

Regarding claim 5: Lim teaches a method for diagnosing a state of a battery module and changing data in a battery management module (BMS), wherein the BMS is 
Lim teaches the method and elements of claim 5 and while it appears to be inherent, it does not explicitly teach:
changing the preset data in the BMS, based on the current state of the battery module.
Ravid teaches:
changing the preset data in the BMS, based on the current state of the battery module (Abstract; reconfiguration based on updated parameters).


Lim teaches:
Regarding claim 6: further comprising a power receiving operation for receiving power from the battery module through the connector (elements 400a and 300 in Fig. 4).
Regarding claim 7: wherein the preset data comprises: a preset control range for operation parameters of the battery module, wherein the state of the battery module is determined based on the preset control range; and a preset use of the battery module, and wherein the change data transmitting operation comprises: a determination data transmitting operation for changing the preset control range; and a use change transmitting operation for changing the preset use of the battery module so as to change one or more of the operation parameters of the battery module (¶13, 45, 71; element 300 compares with preset values; further, every system has an initial baseline using preset values to operate when first used until further analysis occurs as the system is used).
Regarding claim 8: wherein the preset control range for operation parameters of the battery module includes a preset temperature control range, a preset current control range, and a present voltage control range, wherein the diagnosis operation comprises determining that the battery module is in a stable state if the temperature, current and voltage of the battery module are within the preset temperature control range, the preset .


Response to Arguments
Applicant’s amendments and arguments with respect to claim(s) 1-8 have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857